Citation Nr: 0818709	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a temporary total evaluation for 
convalescence for removal of a lump in the left breast under 
38 C.F.R. § 4.30.

2.  Entitlement to an initial evaluation greater than zero 
percent prior to September 14, 2005 and greater than 10 
percent beginning September 14, 2005 for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran retired after serving over 20 years on active 
service.  Her last period of active service was from February 
1988 to February 2000.  Her discharge documents reflect that 
she had service in the Persian Gulf theatre of operations.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2004 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, in which 
service connection for CFS was granted and evaluated at zero 
percent disabling, and in which a temporary total evaluation 
due to treatment for a service-connected or other condition 
under 38 C.F.R. § 4.30 was denied.

In a January 2007 supplemental statement of the case, the 
evaluation awarded the service-connected CFS was increased to 
10 percent effective September 14, 2005.  However, this 
increased rating does not constitute a full grant of all 
benefits possible.  As the veteran has not withdrawn her 
claim, the issue concerning entitlement to an initial 
increased rating for CFS, both prior to and beginning 
September 14, 2005, is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of an initial evaluation greater than a zero 
percent evaluation for CFS prior to September 14, 2005 and to 
10 percent beginning September 14, 2005 for CFS addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In January 2008, the veteran withdrew her appeal of the claim 
for a temporary total evaluation for convalescence following 
removal of a lump from the left breast under 38 C.F.R. 
§ 4.30.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for a temporary total evaluation 
for convalescence following removal of a lump from the left 
breast under 38 C.F.R. § 4.30 have been met. 38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

In August 2007, the veteran submitted a substantive appeal 
indicating that she wished to appeal the issue of temporary 
total evaluation for convalescence following removal of a 
lump from the left breast under 38 C.F.R. § 4.30 listed in 
the August 2007 statement of the case. This perfected her 
appeal as to her claim for this issue.  In January 2008, in a 
written statement proffered before the Board promulgated a 
decision, the veteran indicated that she wished to withdraw 
her appeal as to this issue.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew her appeal as to the issue of 
temporary total evaluation for convalescence following 
removal of a lump from the left breast under 38 C.F.R. 
§ 4.30, there remain no allegations of error of fact or law 
for appellate consideration. The Board therefore has no 
jurisdiction to review this issue.


ORDER

The claim for temporary total evaluation for convalescence 
following removal of a lump from the left breast under 
38 C.F.R. § 4.30 is dismissed.

REMAND

The veteran continues to seek a higher initial evaluation for 
her service connected CFS, both prior to and beginning 
September 14, 2005.

Review of the record shows that the evidence is not 
sufficient to properly evaluate the veteran's CFS.  The 
veteran has received most of her treatment for her CFS from 
private providers, but the most recent private records in the 
claims file are dated in 2006.  In her July 2007 substantive 
appeal, the veteran averred that she takes daily prescribed 
medication, which does not entirely resolve her condition.  
She submitted a statement proffered by a supervisor in 2005 
attesting to the veteran's state at work, and a list of sick 
time taken in 2006.

The most recent VA examination for CFS was conducted in June 
2003.  Current treatment records should be obtained and 
additional VA examination should be accorded to determine the 
current nature and extent of the service-connected CFS.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA and non-VA post-
service treatment records identified by 
the veteran have been obtained.

Perform any and all follow-up as 
necessary, and document negative results.

2. After completion of the above, 
schedule the veteran for examination by 
an appropriate medical professional to 
determine the current nature and extent 
of the service-connected CFS.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review in conjunction with the 
examination 

3.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
higher initial evaluations for her 
service-connected CFS, both prior to and 
beginning September 14, 2005, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
her with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of her claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


